Case 1:20-mc-00212-AJN Document 31-25 Filed 06/26/20 Page 1 of 4




              Exhibit 25
    Case 1:20-mc-00212-AJN Document 31-25 Filed 06/26/20 Page 2 of 4



6/24/2020                                 Criminal Code / Legifrance




                                 FRENCH
                                 REPUBLIC
                                 Liberty              A public communication service dedicated to the
                                                      legal field
                                 Equality
                                 Brotherhood


Path:

Criminal Code
      > Legislative Section
              > Volume II: Crimes and offenses
                     > Title II: Personal Injury
                             > Chapter VI: Personality Damage


Section 1: Invasion of Privacy


                                       Article 226-1
            Amended by Order No. 2000-916 of September 19, 2000 - Art. 3 (V) JORF
                        September 22, 2000, effective January 1, 2002

Is punishable by one year imprisonment and a fine of 45,000 euros the act, by any means, of
voluntarily invading the intimacy of the private life of others:

1 ° By capturing, recording, or transmitting, without the consent of their author, words spoken in
a private capacity or that are confidential;

2 ° By fixing, recording, or transmitting the image of a person in a private place without that
person’s consent.

Whenever the acts mentioned in this article have been carried out in full view of the relevant
parties without their objection while they were able to do so, their consent is presumed.

                                           Article 226-2

The same penalties shall be imposed for keeping, bringing or allowing to be brought to the
knowledge of the public or a third party, or for using in any way whatsoever, any recording or
document obtained through one of the actions provided for by Article 226-1.

Whenever the offense provided for in the preceding paragraph is committed by using the written
or audiovisual press, the specific provisions of the laws governing these matters are applicable as
regards the determination of which persons are liable.
            Case 1:20-mc-00212-AJN Document 31-25 Filed 06/26/20 Page 3 of 4


 -
LION BRIDGE



              STATE OF NEW YORK
                                                        ss
              COUNTY OF NEW YORK




                                             CERTIFICATION



     This is to certify that the attached translation is, to the best of my knowledge and belief, a true

     and accurate translation from French into English of the attached Criminal Code Articles 226-1

     and 226-2.




                                                             Ethan Ly, Managing Editor
                                                             Lionbridge




     Sworn to and subscribed before me                                        LAURA E MUSICH
                                                                      NOTARY PUBLIC-STATE OF NEW YORK
     this                                                                    No. 01 MU6386791
                                                                          Qualified in Queens County
                                                                       My Commission Expires 01-28-2023




                       259W30lhStreet, 11"Floor New York, NY 10001 +1.212.631.7432
6/24/2020                                       Code31-25
                    Case 1:20-mc-00212-AJN Document pénal | Legifrance
                                                               Filed 06/26/20 Page 4 of 4




   Chemin :

   Code pénal
      Partie législative
         Livre II : Des crimes et délits contre les personnes
              Titre II : Des atteintes à la personne humaine
                  Chapitre VI : Des atteintes à la personnalité



   Section 1 : De l'atteinte à la vie privée

                                                           Article 226-1
     Modifié par Ordonnance n°2000-916 du 19 septembre 2000 - art. 3 (V) JORF 22 septembre 2000 en vigueur le 1er janvier
                                                          2002

   Est puni d'un an d'emprisonnement et de 45 000 euros d'amende le fait, au moyen d'un procédé quelconque, volontairement
   de porter atteinte à l'intimité de la vie privée d'autrui :

   1° En captant, enregistrant ou transmettant, sans le consentement de leur auteur, des paroles prononcées à titre privé ou
   confidentiel ;

   2° En fixant, enregistrant ou transmettant, sans le consentement de celle-ci, l'image d'une personne se trouvant dans un lieu
   privé.

   Lorsque les actes mentionnés au présent article ont été accomplis au vu et au su des intéressés sans qu'ils s'y soient
   opposés, alors qu'ils étaient en mesure de le faire, le consentement de ceux-ci est présumé.

                                                           Article 226-2
   Est puni des mêmes peines le fait de conserver, porter ou laisser porter à la connaissance du public ou d'un tiers ou d'utiliser
   de quelque manière que ce soit tout enregistrement ou document obtenu à l'aide de l'un des actes prévus par l'article 226-1.

   Lorsque le délit prévu par l'alinéa précédent est commis par la voie de la presse écrite ou audiovisuelle, les dispositions
   particulières des lois qui régissent ces matières sont applicables en ce qui concerne la détermination des personnes
responsables.
